Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the Applicant's response dated 3/4/22, the Applicant amended and argued claims 1, 11 and 22, previously rejected in the Office Action dated 11/5/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 11, 13, 22, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al., United States Patent Publication No. 2005/0018928, in view of Charif et al., United States Patent Publication 2015/0142707 (hereinafter “Charif”), in further view of Gallagher, United States Patent no 6856702.
Claim 1:
Paul discloses:
in a recipe editor window, displaying a processing chain including first and second processing steps for generating an output data by processing an input data, wherein (see figures 1-3 and paragraph [0012]). Paul teaches displaying multiple processing elements in a processing chain in an editor window.
receiving input selection from a user of selecting the first version indicator of the first processing step (see figure 2 and paragraphs [0050]-[0051]). Paul teaches a user enters or selects the processing to be applied from the user interface. In the processing chain, the data flows through element to another but at a point in the processing chains multiple versions can be created based on the selected processing such as soft-tissue processing or bone processing. A processing/version can be selected to be executed during the processing chain. Selecting a processing indicates which version to be perform.
processing the input data based on the selected first version of the first processing step and the second processing step to generate a first output data (see figure 2 and paragraphs [0050]-[0051]). Paul teaches processing the selected version on the input data and generating output data based on the processing of the selected version;
displaying an output data indicator corresponding to the first output data (see figures 1-3). Paul teaches displaying an output data indicator at element 26, 34, 35;
receiving input selection from a user of selecting the second version indicator of the first processing step (see figure 2 and paragraphs [0050]-[0052]). Paul teaches a user enters or selects the processing to be applied from the user interface. Paul also teaches selecting of the process or algorithm to be executed on the image data. For instance, Paul can select the bone processing instead of the soft-tissue processing of the processing chain and that creates indicates the second version.
processing the input data based on the selected second version of the first processing step and the second processing step to generate a second output data (see paragraphs [0051]-[0052]). Paul teaches processing the input based the selected version and algorithm to generate a second output; and
displaying the output data indicator corresponding to the second output data (see figures 1-3). Paul teaches displaying the output data indicator corresponding to the second output.
	
Paul fails to expressly disclose displaying step indicators and connectors of a processing chains. 

Charif discloses:
displaying a connector connecting the first processing step indicator, wherein the connector indicates data flow from one processing step indicator to another (see figure 8 and paragraph [0012]). Charif teaches shows connectors connecting the processing steps to each other, the figure also includes arrows showing the direction of the data flow from one process to the next process; 
displaying the processing chain includes displaying first and second processing step indicators representing the first and second processing steps, displaying first and second version indicators representing first and second versions of the first processing step (see figure 8 and paragraph [0012]). Charif teaches displaying indicators of first and second processing step and first and second version indicators. Fig 8 also shows the data flow from one process to the next process;

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Paul to include displaying step indicators and connectors to processing steps, for the purpose of efficiently and distinctly visualizing processing data, as taught by Charif.

Paul and Charif fail to expressly disclose not processing the processing step that is not selected. 

	Gallagher discloses:
wherein the second version of the first processing step that is not selected is not processed during the executing of the first processing step (see column 7 lines 6-10). Gallagher teaches only processing the selected processing step chosen.
wherein the first version of the first processing step that is not selected is not processed during the executing of the first processing step (see column 7 lines 6-10). Gallagher teaches only processing the selected processing step chosen.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Paul and Charif to include only processing selected processing steps, for the purpose of minimizing execution resources by only executing necessary processes, as taught by Gallagher.

Claim 3:
	Paul discloses:
wherein the first and second versions of the first processing step are configured to generate at least one output of a common type (see figure 2). Paul teaches the different version of a processing step both execute different algorithms but generate different types of images.

Claims 11, 13:
	Although these claims are apparatus claims, they are interpreted and rejected for the same reasons as the method of claims 1, 3, respectively. 

Claim 22:
	Although this claim is non-transitory computer readable medium claim, it is interpreted and rejected for the same reasons as the method of claim 1. 

Claim 24:
	Paul discloses:
wherein the data comprises an image file (see paragraphs [0020] and [0021]). Paul teaches the data being an image file. 

Claim 25:
	Paul discloses:
wherein the data comprises a first image file and a second image file, and wherein the act of generating output data further comprises correlating data in the first image and the second image (see paragraph figure 2). Paul teaches multiple image files generating an output file with data correlating data from the first image and second image. 


Claims 2, 8-10, 12, 18-20, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Paul, in view of Charif and Galagher, in further view Lyons et al., United States Patent Publication No. 2010/0281384 (hereinafter “Lyons”).
Claim 2:
	Paul, Charif and Gallagher fail to expressly disclose receiving input defining one or more parameters of the first processing step.

	Lyons discloses:
receiving input defining one or more parameters of the first processing step, wherein the parameters apply to all versions of the first processing step (see paragraph [0116]). Lyons teaches receiving input such as specifying values of the certain parameters applied to all version of the process.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Paul, Charif and Gallagher to include receiving a version selection at a processing step, for the purpose of being user friendly and allowing the user to interchange versions at a processing step, as taught by Lyons.

Claim 7:
Paul, Charif and Gallagher fail to disclose tagging the output data indicator with a value indicator of a selected version. 

	Lyons discloses:
tagging the output data indicator with a value indicative of a selected version of the first processing step (see paragraph [0240]). Lyons teaches displaying labels of the processing steps and output. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method disclosed by Paul, Charif and Gallagher to include tagging the output indicator with a value indicative of the selected version, for the purpose of efficiently viewing the results of performing functions/processing steps on images, as taught by Lyons.

Claim 8:
	Paul, Charif and Gallagher fail to expressly disclose receiving input defining one or more parameters of the first processing step.

	Lyons discloses:
receiving input changing a selected version of the first processing step from a previously selected version to a currently selected version by changing a selected version indicator from a previously selected version indicator to a currently selected version indicator (see paragraph [0092]). Lyons teaches receiving input changing the selected version of the first processing step from a previously selected version to a currently selected version;
first, determining whether the output data is based on the previously selected version or the currently selected version (see paragraphs [0093]-[0098]). Lyons teaches determining which versions the output data is based on;
second, determining a color for the output data indicator based on the first determining and displaying the output data indicator with the determined color .

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Paul, Charif and Gallagher to include receiving input to change parameters of a processing step and update the processing chain accordingly, for the purpose of being user friendly and allowing the user to directly change the outcome of processing chain by editing parameters in the processing steps, as taught by Lyons.

Claim 9:
Paul, Charif and Gallagher fail to expressly disclose receiving a selection of a version of a processing step.

	Lyons discloses:
further comprising displaying, on the electronic display, a radio user interface control configured to receive input selecting a first or second version indicator of the first process (see figure 4). Vazquez teaches display a radio user interface to receiving selection of a version of a first processing step. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Paul, Charif and Gallagher to include receiving selection of a version of a processing step and 

Claim 10:
	Paul, Charif and Gallagher fail to expressly disclose receiving input defining one or more parameters of the first processing step.

	Lyons discloses:
determining a number of versions of the first processing step; and displaying a multiple version indicator on the electronic display in response to the number of versions being greater than one (see paragraph [0092]). Lyons teaches a drop down box and the first processing step to determine and allow a user to select a number of different versions of the processing step.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Paul, Charif and Gallagher to include receiving input to change parameters of a processing step and update the processing chain accordingly, for the purpose of being user friendly and allowing the user to directly change the outcome of processing chain by editing parameters in the processing steps, as taught by Lyons.

Claims 12, 17-20:
	Although these claims are apparatus claims, they are interpreted and rejected for the same reasons as the method of claims 2, 7-10. 

Claim 27:
	Paul, Charif and Gallagher fail to expressly disclose displaying views corresponding to specific versions.

Lyons discloses:
displaying a process view wherein only the indicators corresponding to the selected versions of the first and second processing steps are visible (see paragraph [0123]). Lyons teaches displaying a subset of navigational markers for a version by customizing the view.
 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Paul, Charif and Gallagher to include receiving input for customized views for the versions, for the purpose of being user friendly and allowing the user to clearly visualizing the processing chain, as taught by Lyons.

Claim 28:	
Paul, Charif and Gallagher fail to expressly disclose displaying properties of the process chain.


displaying a properties window configured to display properties common to the first and second versions of the first processing step (see paragraph [0239]). Lyons teaches displaying the selection version with parameters or properties such as displaying clip start time, clip end time.
receiving input changing a parameter value; and updating at least one of the displayed properties using the changed parameter value (see paragraphs [0116], [0117] and [0188]). Lyons teaches receiving input to change parameters updating the display the reflect the selection and changes.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Paul, Charif and Gallagher to include receiving input for customized views for the versions, for the purpose of being user friendly and allowing the user to clearly visualizing the processing chain, as taught by Lyons.

Claim 7:
Paul, Charif and Gallagher fail to disclose tagging the output data indicator with a value indicator of a selected version. 

	Lyons discloses:
receiving input selection from a user of selecting the output data indicator corresponding to the first or second output data; and displaying the version of the first processing step used to generate the selected output data (see paragraph [0240]). Lyons teaches displaying labels of the processing steps and output. The output indicator is indicator of the version of the processing steps used.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method disclosed by Paul, Charif and Gallagher to include tagging the output indicator with a value indicative of the selected version, for the purpose of efficiently viewing the results of performing functions/processing steps on images, as taught by Lyons.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Paul, in view of Charif and Gallagher, in further view of Vazquez et al., United States Patent No. 6763515 (hereinafter “Vazquez”). 
Claim 23:
	Paul, Charif and Gallagher fail to disclose the second version being an updated incremental development of the first version. 

	Vazquez discloses:
wherein the second version of the first processing step is an updated and incremental development of the first version of the first processing step (see column 14 lines 42-55). Vazquez teaches the second version is an updated and incremental development of the first version. The user applies a filter to the image which sharpens and updates the image.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method disclosed by Paul, Charif and Gallagher to include the subsequent version being an updated and incremental development of the first version, for the purpose of efficiently showing progressions through a processing chain, as taught by Vazquez.

Response to Arguments
Applicant's arguments filed 3/4/22 have been fully considered but they are not persuasive.
Claim 1, 11 and 22:
Applicant argues there is no disclosure of processing the same input data with multiple paths in Gallagher.
The Examiner disagrees.
Gallagher teaches "selecting a first version indicator of a processing step...wherein in the second version of the processing step that is not selected is not processed" and selecting from a plurality of potential processing paths within the processing chains and executing the selected processing path. There are multiple version/ processing paths that can be chosen in Gallagher but the process is only performed on the processing path selected. Thus, the cited prior art combined with Gallagher disclose teach the proposed claim amendments and the claims are not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        3/12/12